F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            JAN 13 1998
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    In re: ALBERT TROY HATCHER
    and JANIS D. HATCHER,

                Debtors,
                                                          No. 97-7065
                                                      (D.C. No. 96-71607)
    WILLIAM J. WADE, Trustee,                             (E.D. Okla.)
                                                        (BAP No. 96-43)
                Appellant,

    v.

    ALBERT TROY HATCHER and
    JANIS D. HATCHER,

                Appellees.




                             ORDER AND JUDGMENT          *




Before PORFILIO, KELLY, and HENRY, Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Appellant William J. Wade, trustee for creditor Mid State Trust II, appeals

from an adverse decision of the United States Bankruptcy Appellate Panel of the

Tenth Circuit, which affirmed the disallowance of Wade’s claim for post-petition

attorney fees and dismissed Wade’s premature appeal regarding his objections

to debtors’ unconfirmed Chapter 13 reorganization plan.     See Wade v. Hatcher

(In re Hatcher) , 208 B.R. 959 (B.A.P. 10th Cir. 1997). Upon review of the

parties’ submissions, we affirm for substantially the reasons stated in the

thorough and thoughtful opinion issued by the Bankruptcy Appellate Panel.

      The judgment is AFFIRMED.



                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge




                                          -2-